Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/759123. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  The pentamethylene diisocyanate trimer of the copending claims is the polyisocyanate of the instant claims, including the instant claim 8, noting the pentamethylene diisocyanate trimer therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
     

4.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.     Claims 2-6, 8-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “Tg being greater than or equal to 20⁰C”, and the claim also recites “preferably greater than or equal to  25⁰C” and “more preferentially greater than or equal to 30⁰C”,  which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

B.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “is between 0.8 and 1.2”, and the claim also recites “preferably between 0.95 and 1.05”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

C.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “is between 0.2 and 2”, and the claim also recites “preferably between 0.3 and 1” and “more preferentially between 0.4 and 0.6”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

D.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 400 and 4000 g/mol”, and the claim also recites “preferably between 500 and 2000 g/mol” and “more preferentially between 600 and 1500 g/mol”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

E.     The instant claims 5 and 6 recite molecular weights regarding polymers.  Polymers are samples of molecules of varying molecular weight.  A polymer sample never has a polydispersity of exactly and precisely 1.  It is unclear what type of average polymer molecular weight is intended by the instant claimed polymer molecular weights, e.g. number average molecular weight, weight average molecular weight, viscosity average molecular weight, z-average molecular weight, or some other type of average polymer molecular weight.  The scope of the claims is therefore not clear.

For examination purposes the claims will be interpreted as including all types of polymer average molecular weights.

F.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the polyol is chosen from a polyethylene glycol (PEG), a polypropylene glycol (PPG), a polytetramethylene ether glycol (PTMEG), a poly(caprolactone) diol, or a mixture thereof”, and the claim also recites “preferably a PTMEG” and “more preferentially a PTMEG with a molecular weight of from 400 to 2000 g/mol”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

G.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the aliphatic polyisocyanate has an -NCO functionality strictly greater than 2”, and the claim also recites “preferably, the aliphatic polyisocyanate is chosen from a pentamethylene diisocyanate trimer (t-PMDI), a hexamethylene diisocyanate trimer (t-HDI), an isophorone diisocyanate trimer (t-IPDI) or a mixture thereof” and “preferably t-IPDI or t-PMDI”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purposes of examination, the claim is interpreted as reading on aliphatic polyisocyanates.

H.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “an aliphatic diisocyanate”, and the claim also recites “preferably chosen from pentamethylene diisocyanate (PMDI), hexamethylene diisocyanate (HDI), isophorone diisocyanate (IPDI), methylene dicyclohexyl diisocyanate (HMDI or hydrogenated MDI), or a mixture thereof” and “more preferably IPDI”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purposes of examination, the claim is interpreted as reading on aliphatic polyisocyanates.

I.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the polyisocyanate fraction comprises at least 5 mol% relative to the -NCO functions”, and the claim also recites “in particular at least 10 mol% relative to the -NCO functions” and “more particularly at least 15 mol% relative to the -NCO functions”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

J.     It is not clear what is required by the totality of the language of the instant claim 10.  It is not clear if the claim requires at least 10 mol% of NCO groups in the total polyisocyanate content or the language has some other meaning.  This is not grammatically required by “relative to the -NCO functions” necessarily.  It is not clear if the language requires monoisocyanate such that the polyisocyanate NCO groups give at least 10% of the total NCO groups therein.  It is not clear if the claim is intended to have some other meaning and what the required meaning is.  The scope of the claim is therefore not clear.

For examination purposes, the above interpretations will be considered.

K.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitations “1 to 40 mol%” and “60-99 mol%”, and the claim also recites “preferably 2 to 30 mole%” and “preferably 70 to 98 mol%”, which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes the claims will be interpreted as including the broadest range.

L.       It is not clear what is intended by the claim language of the instant claim 11.  The claim limits aliphatic diisocyanate to conflicting ranges in both sections begun with a “-“.  Therefore, it is not clear how the requirements of the claim can be met.  Additionally, it is not clear what the claim language limits for reasons analogous to those stated in paragraph J above.

The claim language is so indefinite that it cannot be further examined because the examiner cannot make any reasonable interpretation of the claimed ranges because they are in conflict.  It appears that both ranges in both sections begun with a “-“ should not recite “aliphatic diisocyanate”.  

M.     The instant claim 13 recites “which may be obtained”, which indicates that coatings obtained by methods other than those of the claims are encompassed by the instant claims.  A polymer coating is not accurately and precisely defined by the technology currently in use.  It’s exact and precise identity is therefore unknown.  It is unclear what coatings made by other methods are intended to be encompassed by the instant claims and determining what other coatings are encompassed by the instant claims would require undue experimentation.  The caselaw cited below is analogous to the instant situation.  The instantly claimed “which may be obtained” is taken as having similar scope as “obtainable” because the recitation of “may” therein does not require the claimed coating to be obtained by the recited method.


“Which is obtained” would not have this issue.

     The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     I.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       II.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.
       III.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the composition is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.


6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.     Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/159723 Ryu et al. which is translated by EP 3222644 Ryu et al. which is also prior art with Odian, George, Principles of Polymerization, Third Edition, John Wiley and Sons, Inc., 1991, pages 29-33.

The references to Ryu below reference the EP 3222644 Ryu et al. document. 

Regarding claims 1, 5, 6, and 8:

Ryu discloses two packaged compositions of polyol, isocyanate, and preferably isosorbide at paragraphs [0033], [0020], [0021], and [0022].  Ryu’s preference for isosorbide at paragraph [0022] is taken as disclosing isosorbide with sufficient specificity to anticipate its use.  Ryu exemplifies the polyols of their paragraph [0020] having 2 OH groups at their paragraphs [0054] and [0060], noting “glycol”.  This exemplification discloses the instantly claimed diols with sufficient specificity to anticipate them.  The exemplified poly(tetramethylene ether glycol) has a molecular weight of 1000 g/mole which anticipates the instant claims 5 and 6 polyol molecular weights by its exemplification.  Ryu’s exemplification of and preference for isosorbide discloses its use with sufficient specificity to anticipate its use in their coating compositions.  
Ryu discloses polyisocyanates having greater than 2 isocyanate groups at paragraph [0021], noting the preference for 2 to 5 NCO groups, of which the polyisocyanates having more than 2 NCO groups fall within the scope of the instant claims.  These polyisocyanates of Ryu fall within the scope of the instant claims 1 and 8.  Such polyisocyanates are not described further or exemplified by Ryu.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using polyisocyanates having more than 2 NCO groups because more than 2 NCO groups will contribute to crosslinking of the polyisocyanate coating compositions of Ryu thereby giving films which are stronger, more chemical resistant, and more solvent resistant because solvents and chemicals cannot easily break the covalent bonds given by the crosslinking reaction of polyisocyanates having more than 2 NCO groups.

Regarding claim 2:

Ryu is silent regarding the glass transition temperature of their polyurethanes as is most prior art in the polyurethane arts.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using the higher amounts of isosorbide, lower molecular weight and higher average functionality polyols and polyisocyanates disclosed by Ryu and encompassed by the instant claims 1 and 2 because such particulars would have been expected to give cured polyurethanes which have maximum polyurethane matrix stiffness which is expected to correspond to a single, increased glass transition temperature which is within the relatively broad range of the instant claim 2 for the reasons discussed in Odian.  It is noted that Odian, page 31, particularly “Polymer chains that do not easily undergo bond rotation so as to pass through the glass transition would also be expected to melt with difficulty.” and “Decreased mobility of polymer chains, increased chain rigidity, and high Tg are found where the chains are substituted with several substituents” shows that polymers with low ability to undergo bond rotation and with decreased mobility of polymer chains, increased chain rigidity are expected to have high Tg.  Crosslinking and cyclic moieties lower ability to bond rotate and give decreased mobility of polymer chains, and increased chain rigidity.  Odian, page 32, states “The rigidity of polymer chains is especially high when there are cyclic structures in the main polymer chains.  Polymers such as cellulose have high Tg and Tm values.”  It therefore would have been expected that the polyurethanes having high amounts of isosorbide and cyclic polyisocyanates would increase the Tg of Ryu’s polyurethanes significantly.  It would also have been expected that the crosslinking would increase the Tg of Ryu’s polyurethanes significantly because crosslinking limits chain mobility and rotation ability about bonds.  Therefore, Ryu’s polyurethanes would have been expected to have a Tg within that of the instant claim 2 broad range when they contain the larger amounts of crosslinking and larger amounts of cyclic groups encompassed by Ryu.

Regarding claim 3:

Ryu, paragraphs [0025] and [0026] uses similar amounts of total OH to total NCO groups as required by the instant claim 3 though these paragraphs do not apply to the coating compositions of [0033] of Ryu.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using the OH to NCO ratios of the instant claim 3 because the ordinary skilled artisan would have understood from Ryu, paragraphs [0025] and [0026], that approximately equal amounts of NCO and OH groups are required to maximize curing, and using amounts of NCO to OH groups of the instant claim 3 would have been expected to maximizing curing efficiency of the coating compositions of Ryu discussed above.

Regarding claim 4:

Ryu, paragraphs [0025], [0026], and [0030] coupled with the molecular weights and OH contents of the polyols of Ryu, paragraph [0020] includes the molar ratio of OH groups of the instant claim 4.  Ryu does not exemplify or specify the OH ratio of the instant claim 4.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using the OH ratio of the instant claim 4 because it is encompassed by Ryu and would have been expected to give only predictable properties to Ryu’s coating compositions and coatings, including those properties related to the amounts of isosorbide of Ryu, paragraphs [0007], [0025], [0030], [0031], [0036], and [0041]. 

Regarding claim 7:
Ryu encompasses mixtures of polyols having 2 and 3 OH groups at paragraph [0020].  Note the reference to the mixture of different polyols and the average OH functionality therein.  Ryu does not specify or exemplify combinations of diols and triols of the instant claim 7.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using the triol of the instant claim 7 because such combinations of polyols are encompassed by Ryu, paragraph [0020] and such combinations of polyols with 2 and 3 OH groups would have been expected to give predictable degrees of crosslinking and predictable properties associated with crosslinking density.


Regarding claim 9:

Ryu, paragraph [0021] recites the NCO contents to be averages which clearly implies that mixtures of the disclosed polyisocyanates may be used.  Furthermore, no reaction goes to completion.  Therefore the reactions that give polyisocyanates with more than 2 NCO groups always contain unreacted diisocyanate monomers.  These diisocyanates cannot be completely removed though it is typical in the art to remove as much of the volatile, toxic diisocyanate monomer as possible.  The recitation of “on average”, “or a combination thereof”, and the disclosed aliphatic diisocyanates of Ryu, paragraph [0021] encompasses the instant claim 9.  Ryu does not specify or exemplify the limitations of the instant claim 9 sufficiently to anticipate them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using the aliphatic diisocyanates of the instant claim 9 with the higher functional polyisocyanates of Ryu because such combinations of isocyanates are encompassed by Ryu, as discussed above, and they would have been expected to give only predictable results to the ordinary skilled artisan reading Ryu, including predictable degrees of crosslinking density and the properties associated with such predictable crosslinking densities.  

Regarding claim 10:

Ryu does not specify or exemplify the limitations of the instant claim 10 sufficiently to anticipate them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of Ryu discussed above using only the aliphatic polyisocyanates of Ryu, which falls within the scope of the instant claim 10, because they are encompassed by Ryu, paragraph [0021] and would have been expected to give only predictable properties to the compositions of Ryu, including giving the coatings lower yellowing.

Regarding claims 12 and 13:

Ryu, paragraphs [0033]-[0037], [0052], and [0001] and claim 27 discloses using their compositions as coating compositions which implies the first step of the instant claim 12 and the coating of the instant claim 13, followed by curing it, which gives the crosslinking of the instant claim 12 when the isocyanates having more than 2 NCO groups of Ryu are used, as discussed above.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to apply the compositions of Ryu which are discussed above by the method of the instant claim 12 to give the coating of the instant claim 13 because the particulars of the instant claims 12 and 13 are implied by “coating materials” and “curing” of Ryu and would have been expected to give coatings having the properties of the cured polyurethanes of Ryu, including those properties explicitly discussed in Ryu and those properties inherent to the cured polyurethanes of Ryu.

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762